Citation Nr: 1013877	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-11 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by shortness of breath, to include as secondary to 
service-connected residual from left rib cage stab wound.  

2.  Entitlement to service connection for a disability 
manifested by pain and weakness of the left side of the 
chest, to include as secondary to service-connected residual 
from left rib cage stab wound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to 
November 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

The issue of entitlement to service connection for a 
disability manifested by pain and weakness of the left side 
of the chest is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

A chronic respiratory disability was not shown during 
service, nor is one presently diagnosed, and there is no 
competent evidence linking the Veteran's current complaints 
of shortness of breath to service or service-connected 
residual from left rib cage stab wound.


CONCLUSION OF LAW

The criteria for establishing service connection for a 
respiratory disability manifested by shortness of breath have 
not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2005 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claim for service connection on a direct and secondary basis, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The Board notes that the Veteran has not 
been provided specific notice regarding VA's assignment of 
disability ratings and effective dates (in the event that any 
claim for service connection is granted).  However, the 
absence of such notice is not shown to prejudice the Veteran.  
Because the Board herein denies the claim for service 
connection, no disability rating or effective date is being, 
or is to be, assigned.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, and VA treatment records 
and examination reports.  The Board notes that the Veteran 
has not been afforded a VA examination in response to his 
theory of entitlement that he has shortness of breath due to 
a stab wound incurred during service.  The Board, however, 
finds that no such examination is required in this case.  
There is no medical or credible lay evidence that shows the 
Veteran's current complaints of shortness of breath began 
during service or are otherwise related to service, to 
include as a result of the stab wound incurred during 
service.  Consequently, VA is under no duty to afford the 
Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  A disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran asserts that he has shortness of breath as a 
result of being stabbed in the left side of the chest during 
service.  Service treatment records show no complaints of 
shortness of breath during service, and at separation, 
clinical evaluation of the lungs and chest was normal.  
Records do show that during service the Veteran sustained a 
superficial stab wound to the left side of the chest.  There 
is no indication in the service treatment records that the 
injury involved the lungs.  

After service, a February 2002 VA treatment record reflects 
that the Veteran had no history of dyspnea.  During a 
December 2002 VA examination, the Veteran denied having had 
difficulty breathing.  The first complaint of shortness of 
breath shown in the record is the Veteran's December 2005 
claim for service connection.  VA treatment records have been 
obtained and show no complaints of shortness of breath or 
diagnosis of a current respiratory disability.  Lungs were 
clear on physical examination.  A January 2006 VA examination 
noted there was no limitation of motion or function with 
respect to the scar. 

In this case, a current respiratory disability is not shown 
by medical evidence.  Moreover, there is no suggestion that 
the current complaints of shortness of breath are in any way 
related to the Veteran's service, to include as a result of 
the superficial stab wound to the left side of the chest or 
any service-connected residual of that wound.  

To the extent that the Veteran himself believes that there is 
a medical nexus between his shortness of breath and his 
military service or service-connected residual from left rib 
cage stab wound, it is now well established that lay persons 
without medical training, such as the Veteran, are not 
competent to opine on matters requiring medical expertise, 
such as the etiology of respiratory disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  Moreover, the Veteran has not 
reported experiencing shortness of breath since service.  
Instead, he denied difficulty breathing and a history of 
dyspnea in 2002.  His first complaint of shortness of breath 
was in 2005 and he does not contend that his shortness of 
breath began during service.  

In sum, the Board finds that the preponderance of the 
evidence indicates that the Veteran did not have a 
respiratory disorder present in service and does not have one 
currently, and it has not been shown by competent and 
probative medical evidence that the Veteran's current 
complaints of shortness of breath are etiologically related 
to his active service, to include as a result of a stab wound 
during service and the residual of that wound.  Accordingly, 
service connection for a disability manifested by shortness 
of breath is not warranted on any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a disability manifested 
by shortness of breath, to include as secondary to service-
connected residual from left rib cage stab wound, is denied.


REMAND

While further delay is regrettable, the Board observes that 
additional development is required prior to adjudicating the 
Veteran's claim for service connection for a disability 
manifested by pain and weakness of the left side of the 
chest.

The Veteran contends that he has a disability manifested by 
pain and weakness of the left side of the chest that began 
after he was stabbed in the side of the chest during service.  
His service treatment records show that he received treatment 
in 1976 for a superficial stab wound on the left side of the 
chest.  A February 2006 VA treatment record indicates that 
the Veteran has musculoskeletal chest wall pain.  The 
assembled evidence does not include any clear medical 
evidence or opinion regarding the likelihood that the Veteran 
has a current disability manifested by pain and weakness of 
the left side of the chest that is related to the stab wound 
he incurred during service or otherwise related to service.  
Thus, remand is necessary to schedule a VA medical 
examination with claims file review in order to obtain an 
opinion as to whether there is a relationship between the 
current complaints and service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of the VCAA, codified at 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Corrective notice should be provided on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA 
notice that includes an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, in 
accordance with the Court's decision in 
Dingess, supra.

2.  Obtain treatment records from the VA 
Medical Center in Columbia, South Carolina 
and the Greenville VA Outpatient Clinic 
dating since February 2006.

3.  Schedule the Veteran for a VA 
orthopedic examination to address the 
likely etiology of any current left chest 
pain and weakness.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  After examining the Veteran 
and reviewing the claims file, the 
examiner should provide diagnoses for any 
current disorder of the chest identified.  
The examiner should express an opinion as 
to whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that any current disorder of 
the chest arose during service or is 
otherwise causally related to service, to 
include as caused or worsened by a 
service-connected disability.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


